ROSSMAN, J.,
dissenting.
I dissent.
The majority correctly states that the scope of our review is whether the evidence, viewed in the light most favorable to the state, is sufficient to permit a rational fact finder to conclude that defendant intended to drive without a PUC permit. The majority then incorrectly concludes that no reasonable jury could infer from the facts that defendant’s actions show such intent. I respectfully disagree.
Defendant’s father owned the company for which he drove. It would not be an unreasonable jury which would infer that an individual who works for a parent who owns a commercial trucking company knows that commercial trucks require PUC permits. Neither would it be unreasonable for a jury to infer from defendant’s search of the truck that he knew what he was looking for and that he was required to have a permit. He made the search without questioning the officer who stopped him as to what a PUC permit was and before the officer made any explanation that one was needed.
The majority appears to be requiring a confession as a *418necessary precursor to a finding of guilty in this type of offense. It would be an unusual defendant indeed who would volunteer to the officer that he knew that he did not have a required PUC permit. The state may simply prove a defendant’s intention from inferences which arise from the event. See State v. Mitchell, 48 Or App 485, 617 P2d 298 (1980). The inferences which proved defendant guilty reasonably arise from the facts. I believe that the majority usurps the role of the jury in concluding otherwise and in the process elevates this relatively minor offense to the level of a specific intent crime.